 

EXHIBIT 10.15




NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.




ISSUE DATE: July 25, 2016

PRINCIPAL AMOUNT: $40,000.00




EMS Find, INC.




CONVERTIBLE PROMISSORY NOTE DUE MARCH 29, 2017




THIS Note is a duly authorized issuance of $40,000.00 of EMS Find, Inc., a
Nevada corporation (the "Company") designated as its Note.




FOR VALUE RECEIVED, the Company promises to pay to OLD MAIN CAPITAL, LLC the
registered holders hereof (the "Holder"), the principal sum of $40,000 on March
29, 2017 (the “Maturity Date”).  The principal of this Note is payable in United
States dollars, at the address last appearing on the Note Register of the
Company as designated in writing by the Holder.  The Company will pay the
outstanding principal amount of this Note in cash on the Maturity Date to the
registered holder of this Note.  The forwarding of such wire transfer shall
constitute a payment hereunder and shall satisfy and discharge the liability for
principal on this Note to the extent of the sum represented by such check or
wire transfer plus any amounts so deducted.




This Note is subject to the following additional provisions:




1.

The Note is exchangeable for an equal aggregate principal amount of Note of
different authorized denominations, as requested by the Holder surrendering the
same.  No service charge will be made for such registration or transfer or
exchange.




2.

The Holder of this Note is entitled any time after January ___, 2017, subject to
the following provisions, to convert all or a portion of the principal amount of
this Note into shares (the “Shares”) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) at a conversion price for each share of
Common Stock equal to the Current Market Price multiplied by sixty-five (65%)
(the “Conversion Price”). “Current Market Price” means the lowest trade price
for the Common Stock as reported by Bloomberg, LP for the twenty (20) trading
days ending on the trading day immediately before the relevant Conversion Date
(as defined below).  The amount of shares issuable pursuant to a conversion
shall equal the principal amount (or portion thereof) of the Note to be
converted, divided by the Conversion Price.




Conversion shall be effectuated by surrendering the Note to the Company,
accompanied by or preceded by email or other delivery to the Company of the form
of conversion notice attached hereto as Exhibit A, executed by the Holder
evidencing such Holder's intention to convert a specified portion hereof.  No
fractional shares of Common Stock or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  The date on which notice of conversion is given (the
"Conversion Date") shall be deemed to be the date on which the Holder emails or
otherwise delivers the conversion notice ("Notice of Conversion"), substantially
in the form annexed hereto as Exhibit A, duly executed, to the Company.
 Certificates representing Common Stock upon conversion will be delivered within
two (2) business days from the Conversion Date (“Delivery Date”).




The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Holder’s remedy for such delay.  Furthermore,
in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of the Shares by
close of business on the Delivery Date, unless such failure is due to causes
beyond the Company’s reasonable control or that





--------------------------------------------------------------------------------

of its Transfer Agent, the Holder will be entitled to revoke the relevant Notice
of Conversion by delivering a notice to such effect to the Company, whereupon
the Company and the Holder shall each be restored to their respective positions
immediately prior to delivery of such Notice of Conversion; provided, however,
that an amount equal to any payments contemplated by this Section which have
accrued through the date of such revocation notice shall remain due and owing to
the Converting Holder notwithstanding such revocation.  




If, by the relevant Delivery Date, the Company fails, unless such failure is due
to causes beyond the Company’s reasonable control or that of its Transfer Agent,
for any reason to deliver the Shares and after such Delivery Date, the Holder of
the Note being converted (a “Converting Holder”) purchases, in an arm’s-length
open market transaction or otherwise, shares of Common Stock (the “Covering
Shares”) in order to make delivery in satisfaction of a sale of Common Stock by
the Converting Holder (the “Sold Shares”), which delivery such Converting Holder
anticipated to make using the Shares to be issued upon such conversion (a
“Buy-In”), the Converting Holder shall have the right, to require the Company to
pay to the Converting Holder, in addition to and not in lieu of the amounts due
hereunder (but in addition to all other amounts contemplated in other provisions
of the Transaction Agreements, and not in lieu of any such other amounts), the
Buy-In Adjustment Amount (as defined below).  The “Buy-In Adjustment Amount” is
the amount equal to the excess, if any, of (x) the Converting Holder's total
purchase price (including brokerage commissions, if any) for the Covering Shares
over (y) the net proceeds  (after brokerage commissions, if any) received by the
Converting Holder from the sale of the  Sold Shares.  The Company shall pay the
Buy-In Adjustment Amount to the Company in immediately available funds
immediately upon demand by the Converting Holder.  By way of illustration and
not in limitation of the foregoing, if the Converting Holder purchases shares of
Common Stock having a total purchase price (including brokerage commissions) of
$11,000 to cover a Buy-In with respect to shares of Common Stock it sold for net
proceeds of $10,000, the Buy-In Adjustment Amount which Company will be required
to pay to the Converting Holder will be $1,000.




In lieu of delivering physical certificates representing the Shares issuable
upon conversion, provided the Company’s Transfer Agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder and its compliance with the provisions contained in
this paragraph, so long as the certificates therefore do not bear a legend and
the Holder thereof is not obligated to return such certificate for the placement
of a legend thereon, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Common Stock issuable upon
conversion to the Holder by crediting the account of Holder’s Prime Broker with
DTC through its Deposit Withdrawal Agent Commission system.




The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to the Note notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s conversion privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Note.  This Note has been issued
subject to investment representations of the original purchaser hereof and may
be transferred or exchanged only in compliance with the Securities Act of 1933,
as amended (the "Act"), and other applicable state and foreign securities laws.
 In the event of any proposed transfer of this Note, the Company may require,
prior to issuance of a new Note in the name of such other person, that it
receive reasonable transfer documentation including legal opinions that the
issuance of the Note in such other name does not and will not cause a violation
of the Act or any applicable state or foreign securities laws. Prior to due
presentment for transfer of this Note, the Company and any agent of the Company
may treat the person in whose name this Note is duly registered on the Company's
Note Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note be overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.




4.

No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of this Note at the
time, place, and rate, and in the coin or currency, herein prescribed.  This
Note is a direct obligation of the Company.




5.

The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that such Holder will not offer, sell or otherwise
dispose of this Note or the shares of Common Stock issuable upon conversion
thereof except under circumstances which will not result in a violation of the
Act or any applicable state Blue Sky or foreign laws or similar laws relating to
the sale of securities.





2




--------------------------------------------------------------------------------




6.

This Note shall be governed by and construed in accordance with the laws of the
State of Florida. Each of the parties consents to the jurisdiction of the
federal courts whose districts encompass any part of the City of Fort Lauderdale
in connection with any dispute arising under this Note and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. Each of the parties hereby waives the right to a trial by jury in
connection with any dispute arising under this Note.




7.

The following shall constitute an "Event of Default":




a.

The Company shall default in the payment of principal on this Note and same
shall continue for a period of five (5) days; or




b.

Any of the representations or warranties made by the Company herein, in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Note shall be false or misleading in any material respect at the time made; or




c.

The Company shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of any Note and
such failure shall continue uncured for a period of two (2) days after written
notice from the Holder of such failure or for a period of five (5) days from
when the Company should have known about the Event of Default; or




d.

The Company fails to authorize or to cause its Transfer Agent to issue the
Shares upon exercise by the Holder through a Notice of conversion in accordance
with the terms of this Note, fails to transfer or to cause its Transfer Agent to
transfer any certificate for Shares issued to the Holder upon conversion of this
Note and when required by this Note, and such transfer is otherwise lawful, or
fails to remove any restrictive legend on any certificate or fails to cause its
Transfer Agent to remove such restricted legend, in each case where such removal
is lawful, as and when required by this Note, and any such failure shall
continue uncured for five (5) business days; or




e.

The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or




f.

A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or




g.

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or




h.

Any money judgment, writ or warrant of attachment, or similar process in excess
of One Hundred Thousand ($100,000) Dollars in the aggregate shall be entered or
filed against the Company or any of its properties or other assets and shall
remain unpaid, unvacated, unbonded or unstayed for a period of thirty (30) days
or in any event later than five (5) days prior to the date of any proposed sale
thereunder; or




i.

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or




j.

The Company shall have its Common Stock suspended or delisted from an exchange
from trading for in excess of fifteen trading days.




k.

The Company fails to file a registration statement with the Securities and
Exchange Commission for the underlying common stock of the Note by October 28,
2016.





3




--------------------------------------------------------------------------------




l.

The Company fails to maintain sufficient shares to reserve for the Holder.




Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice at a premium of one hundred and fifty percent (150%) of the then current
balance of the Note, including interest and other fees and penalties, without
presentment, demand, protest or notice of any kinds, all of which are hereby
expressly waived, anything herein or in any note or other instruments contained
to the contrary notwithstanding, and the Holder may immediately enforce any and
all of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law.  Upon an Event of Default, the Conversion Price will
become the Current Market Price multiplied by twenty five percent (25%)
 (“Default Conversion Price”).




8.

The Holder may not convert this Note to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 9.99% of the then issued and outstanding
shares of Common Stock held by such Holder after application of this Section.
 Since the Holder will not be obligated to report to the Company the number of
shares of Common Stock it may hold at the time of a conversion hereunder, unless
the conversion at issue would result in the issuance of shares of Common Stock
in excess of 9.99% of the then outstanding shares of Common Stock without regard
to any other shares which may be beneficially owned by the Holder or an
affiliate thereof, the Holder shall have the authority and obligation to
determine whether the restriction contained in this Section will limit any
particular conversion hereunder and to the extent that the Holder determines
that the limitation contained in this Section applies, the determination of
which portion of the principal amount of Note are convertible shall be the
responsibility and obligation of the Holder.  If the Holder has delivered a
Conversion Notice for a principal amount of Note that would result in the
issuance of in excess of the permitted amount hereunder, without regard to any
other shares that the Holder or its affiliates may beneficially own, the Company
shall notify the Holder of this fact and shall honor the conversion for the
maximum principal amount permitted to be converted on such Conversion Date and,
at the option of the Holder, either retain any principal amount tendered for
conversion in excess of the permitted amount hereunder for future conversions or
return such excess principal amount to the Holder.  The provisions of this
Section may be waived by a Holder (but only as to itself and not to any other
Holder) upon not less than thirty (30) days prior notice to the Company. Other
Holders shall be unaffected by any such waiver.




9.

Nothing contained in this Note shall be construed as conferring upon the Holder
the right to vote or to receive dividends or to consent or receive notice as a
shareholder in respect of any meeting of shareholders or any rights whatsoever
as a shareholder of the Company, unless and to the extent converted in
accordance with the terms hereof.




IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.




Dated: July __, 2016  




EMS FIND, INC.




By:




Name:  




Title:




ATTESTOR




By: __________________________________








4




--------------------------------------------------------------------------------




EXHIBIT A - NOTICE OF CONVERSION




The undersigned hereby elects to convert principal under the Note due March
__28, 2017 of EMS FIND, INC., a Nevada corporation (the “Company”), into shares
of common stock (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below.  If shares of Common Stock are to be
issued in the name of a person other than the undersigned, the undersigned will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Company in
accordance therewith.  No fee will be charged to the holder for any conversion,
except for such transfer taxes, if any.




By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 8 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.




Conversion calculations:  _______________________




Date to Effect Conversion:  _______________________




Principal Amount of Debenture to be Converted:  _______________________




Signature:  _______________________




Name:  _______________________




Shares to be issued to:  _______________________




EIN:  _______________________




Address for Delivery of Common Stock Certificates:  




_______________________




_______________________




_______________________




Or




DWAC Instructions:  _______________________




Broker No:  _______________________




Account No:  _______________________

















5


